Charles E. Harrell and Hollis
                                                                               R.




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 17, 2014

                                     No. 04-14-00711-CV

                                      Peter J. DRAGON,
                                           Appellant

                                               v.

                         Charles E. HARRELL and Hollis R. Harrell,
                                        Appellees

                 From the 218th Judicial District Court, Karnes County, Texas
                             Trial Court No. 13-11-00232-CVK
                         Honorable Donna S. Rayes, Judge Presiding


                                        ORDER
        The Appellant’s Motion to Extend Time to File Notice of Appeal is moot because the
notice of appeal is premature. See Tex. R. App. P. 27.1, 26.1. Appellant is instructed to notify
this court when the trial court signs the final judgment.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of October, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court